Citation Nr: 0431832	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-28 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to February 
1971.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
that found that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a low back disorder.  The veteran requested a 
video-conference hearing before the Board in September 2003, 
but withdrew his request in May 2004.  

The issue of service connection for a low back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In October 1991, the Board denied reopening of the 
veteran's claim for entitlement to service connection for a 
low back disorder.  

2.  The evidence received since the October 1991 Board 
decision was not previously of record, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a low back disorder, and raises a 
reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The October 1991 Board decision which denied reopening 
the claim for service connection for a low back disorder is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2004).  

2.  The evidence received since the October 1991 Board 
decision which denied reopening the claim for service 
connection for a low back disorder is new and material and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's  DD Form 214 shows that he received a 
parachutist badge.  His service medical records show that in 
August 1969 he complained of pain caused by muscle spasms in 
his back.  Upon separation examination in February 1971, he 
reported that his physical condition had changed since his 
previous physical examination, noting soreness and cramps in 
his back.  Clinical evaluation of the spine was normal.

In July 1986, the veteran submitted a claim for service 
connection for a back condition.  He said that he injured his 
back during advanced infantry training in July or September 
1969 at Fort Sill, and then again in October 1969 at Fort 
Benning.

Treatment records from the North Colorado Medical Center 
dated in March 1983 show that the veteran reported two to 
three back injuries during the past five years.  He said that 
he injured his back six weeks earlier and had been off work 
with severe pain.  He was diagnosed as having degenerative 
lumbosacral disc disease.

In a statement received in September 1986, D.M. reported that 
the veteran had told him several times after his discharge 
from service in 1971 that he had back problems due to an 
injury during service.  D.M. also stated that in the years 
after service, the veteran told him that he still had back 
problems from the in-service injury.

In a September 1986 rating decision, the RO denied service 
connection for a low back disorder.  The veteran was notified 
of this decision and of his appellate rights by letter dated 
October 7, 1986.  He did not appeal.  

In October 1986, a statement was received from the veteran's 
brother, J.G., who stated that he lived with the veteran 
after his separation from service.  He said that for 12 years 
the veteran complained of back problems due to an injury 
during service.  A similar statement was received from L.G.

In September 1989, the veteran sought to reopen his claim for 
service connection for a low back disorder.  He said that he 
initially injured his back during service while hauling 105 
m.m. shells at Fort Sill.  He reportedly again injured his 
back in Vietnam as a field forward observer assigned to an 
infantry unit.  

In support of his claim, the veteran provided treatment 
records showing that he injured his back in September 1989 
while lifting some luggage.  He was diagnosed as having acute 
lumbosacral strain.  

In a November 1989 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a low back disorder.  The veteran 
perfected an appeal of this decision.  

In December 1989, a fellow soldier, T.B., stated that the 
veteran complained of low back pain on several occasions 
during service.  T.B. described two incidents when the 
veteran injured his back - one during a helicopter combat 
assault after exiting an aircraft and having a hard landing 
and the other while filling and stacking sandbags.

In May 1990, a previous employer, D.B., reported that the 
veteran worked for him in 1972 and had to take time off for 
back pain due to an injury incurred during military service.  
In June 1990, J.K. reported that he worked with the veteran 
from 1972 to 1978, and that he frequently complained of back 
pain.

Treatment records from one of the veteran's employers showed 
that he injured his back in January 1983 while lifting walls.  
He gave a history of low back pain off an on for some time.  

Treatment records from Cloyd L. Arford, M.D. dated in January 
1983 noted the veteran's long history of back problems dating 
to military service 12 to 13 years ago.  The veteran reported 
that he had intermittent episodes of back pain since service, 
gradually increasing in character, and that he had a minor 
lifting injury in December 1982.  Dr. Arford stated that the 
veteran had apparently aggravated a previously existing 
degenerative lumbar disc.  

In September 1990, the veteran testified at a personal 
hearing, at which time he described his in-service back 
injuries and symptoms, including as a result of making jumps 
during airborne training.

In October 1991, the Board denied the veteran's petition to 
reopen his claim for service connection for a low back 
disorder on the grounds that the evidence was insufficient to 
establish that the veteran had a chronic low back problem in 
service or that his current low back problem was in any way 
related to an event in service.  

The veteran next sought to reopen his claim in April 2002.  
He provided treatment records from Glaucio Bechara, D.O. 
dated in January 2002 showing that he gave a history of an 
old back injury during service.  Dr. Bechara diagnosed 
degenerative disc disease of the spine by history, secondary 
to old injury.


II.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004). 

As noted above, in October 1991 the Board denied the 
veteran's petition to reopen his claim for service connection 
for a low back disorder.  Pursuant to 38 U.S.C.A. § 7104(b), 
a decision by the Board may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  The exception to this rule is described under 
38 U.S.C.A. § 5108, which provides that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, [VA] shall reopen the claim 
and review the former disposition of the claim."  Therefore, 
once a Board decision has been issued, absent the submission 
of new and material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  When determining whether a claim should 
be reopened, the credibility of the newly submitted evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board finds that the veteran has submitted new and 
material evidence to reopen the claim for service connection 
for a low back disorder.  Specifically, based upon the 
veteran's report of an injury to his low back during service, 
in January 2002 Dr. Bechara diagnosed degenerative disc 
disease of the spine by history, secondary to an old injury.  
The veteran has brought forth competent evidence relating his 
current low back disorder to an in-service injury, which was 
the basis for the denial at the time of the October 1991 
Board decision.  Consequently, reopening of the claim is 
warranted.

Finally, the Board notes that the duty to notify and assist 
with regard to the issue of whether new and material evidence 
has been received has been met to the extent necessary to 
reopen the claim, such that any deficiency in this regard is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a low back 
condition is reopened.  To this extent only, the appeal is 
granted.


REMAND

VA must obtain pertinent, outstanding evidence identified by 
the veteran.  In a May 2004 statement, he reported that all 
of his treatment had been provided by the Las Vegas VA 
Medical Center.  These records should be obtained on remand.

Given that the veteran has submitted a medical opinion 
supporting his claim, VA should also take this opportunity on 
remand to conduct a medical examination of the veteran to 
obtain a medical opinion that considers all relevant evidence 
of record, to include the service medical records and any new 
VA treatment records received pursuant to this remand.  In 
the Board's view, such an opinion is necessary for a 
determination on the merits of the claim.  See 38 U.S.C.A. 
§ 5103A(d). 

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain 
outstanding medical records from the Las 
Vegas VA Medical Center pertaining to the 
veteran's low back disorder.

2.  After completing the foregoing 
development, schedule the veteran for an 
appropriate VA examination of his low 
back.  Any indicated tests should be 
accomplished.  The claims file must be 
made available to the examiner, and the 
examiner should review the claims file 
and indicate in his or her report that 
the claims file was in fact reviewed.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any low back 
disorder found to be present.  The 
examiner should state whether it is at 
least as likely as not that any currently 
diagnosed low back disorder had its onset 
during active service or is related to 
any in-service disease or injury.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached. 

3.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of all pertinent evidence of 
record, to include any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



